DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 04/17/2019 has/have been considered by the Examiner.

Claim Objections
Claim(s) 16-17 and 20 is/are objected to because of the following informalities:
Claim 16 recites the limitation “a route” in line 2. Antecedent basis for this limitation has been provided in claim 16 line 1.
Claim 17 recites the limitation “the at least one short charging stop” which appears to be a typographical error. The Examiner recommends the following amendment, “the at least one shorter charging stop”.
Claim 20 recites the limitation “each of the charging stops” may lack antecedent basis. The Examiner recommends the following amendment, “the at least one charging stop”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3, 5-12, 14-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the charging time" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is also insufficient antecedent basis for this limitation in claim 7 line 1, claim 10 line 2, and claim 12 line 1.
Claim 5 recites the limitation "the required energy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is also insufficient antecedent basis for this limitation in claim 8 line 6 and claim 14 line 2.
Claim 6 recites the limitation "the charge points" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is also insufficient antecedent basis for this limitation in claim 15 line 2 and claim 19 line 2.
Claim 9 recites the limitation "the state of charge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the charging time” in line 1. It is unclear which charging time refers to “a charging time of each of the charging stops at the first rate” or “the charging time of a single longer charging stop at a second rate”.
Claim 16 recites the limitation “a shorter charging stop
Claim 17 recites the limitation "the at least one longer charging stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Due to the indefiniteness under 35 U.S.C. 112(b), the Examiner is unable to apply a prior art rejection for claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan-Brown (Pub. No.: US 2019/0316924 A1).

With respect to claim 1, Morgan-Brown discloses an electrified vehicle, comprising:
a vehicle battery (electric vehicle battery 118, see at least: p. [0029] and Fig. 1); and
a processor (electric vehicle routing system 102, see at least: p. [0029]) configured to:
receive map data (Route determination module 104 comprises electronic circuitry (not shown), one or more processors 104A and one or more memories 104B for providing data processing and data storage capabilities in relation to embodiments, for example embodiments involving determining routes for an electric vehicle through the road network. See at least: p. [0034]) and
generate a route based on the map data (determine at least one route in the road network from the start location to the destination location via the at least one waypoint, see at least: p. [0042]; Waypoints are places that a user would like to stop at during their journey to the destination, for example where a hotel for the night is located, where a preferred restaurant for lunch is located, etc. In general, a user would not specify electric vehicle battery charging locations as waypoints. See at least: p. [0035]); and
in response to a required vehicle energy to complete the route exceeding a current vehicle energy (Electric vehicle battery status monitoring module 106 monitors the current charge energy of electric vehicle battery 118 via link 106A and provides data associated with a status of electric vehicle battery 118 to route determination module 104, see at least: p. [0031]), modify the route to include at least one charging stop (determining at least one first path from the start location to one or more charging stations and determining at least one second path from the one or more charging stations to the destination location, see at least: p. [0045]),
wherein the at least one charge stop includes:
a first number of shorter charging stops for recharging the battery at a first rate (fast charger, see at least: p. [0058]) to a first state of charge less than a maximum state of charge (The minimum allowed charge energy may for example comprise 10% or 5% of the full charge energy of electric vehicle battery 118. See at least: p. [0062]); and a second number of longer charging stops for recharging the battery at a second rate (slow charger, see at least: p. [0058]) to a second state of charge higher than the first state of charge (amount of charge required to reach the destination from the slow charger, see at least: p. [0058]), wherein the first rate is faster than the second rate and the first and second number of charging stops are selected to minimize combined charging time of the at least one charging stop (Some embodiments may not produce an optimal route where the route contains at least one fast charger which does not give the vehicle enough range to reach the destination followed subsequently by a slower charger. Whilst embodiments will still find a route to the destination, it may be slower than if the vehicle had charged fully at the faster charger before proceeding to the slower charger. See at least: p. [0058]) (The Examiner has interpreted that Morgan-Brown discloses minimizing combined charging time of the at least one charging stop by selecting the first number of fast charging stops as “1” and the second number of slow charging stops as “0”).

With respect to claim 2, Morgan-Brown discloses the vehicle of claim 1, wherein the second number is zero and the first number exceeds the second number (selecting a route with one charging stop at a fast charging location, see at least: p. [0058]).

With respect to claim 3, Morgan-Brown discloses the vehicle of claim 2, wherein the charging time includes a length of time associated with charging of the battery and a length of time associated with a detour from the route to reach a charging station for the recharging of the battery (p. [0067]-[0070] describe several scenarios in which time costs are calculated with consideration of time associated with charging of the battery and a length of time to reach a charging station; e.g., “find routes where small increases in travel time produce shorter overall routes by reducing or avoiding charging“ and “this may in turn allow a charging stop to be avoided on a journey and lead to a lower overall journey time”).

With respect to claim 4, Morgan-Brown discloses the vehicle of claim 1, wherein the current vehicle energy is calculated based on a current state of charge (initial charge energy of the battery of the vehicle, see at least: p. [0052]).

With respect to claim 5, Morgan-Brown discloses the vehicle of claim 1, wherein the processor is further configured to locate potential charge points along the route based on the required energy (e.g., determining the viability of a path including a charging station node using a current predicted charge energy of the electric vehicle battery minus the minimum allowed charge energy for the electric vehicle battery, see at least: p. [0061]).

With respect to claim 6, Morgan-Brown discloses the vehicle of claim 5, wherein the processor is further configured to identify charge stations within a predefined distance of the charge points along the route (greater than a predefined distance from the great circle lines between the start location, any waypoint locations and the destination location are not included in the route determination, see at least: Fig. 3 and p. [0084]).

With respect to claim 7, Morgan-Brown discloses the vehicle of claim 1, wherein the charging time of each of the shorter and longer charging stops is based at least in part on a current state of charge of the battery (see at least: p. [0058]-[0061]) (The Examiner has interpreted that because Morgan-Brown discloses using each respective charging station to charge the vehicle battery to a state of charge (e.g., 5% or 100%, etc.) which is calculated using the current state of charge of the battery, and the charging rate of each charging station is fixed, the charging time of each of the charging stops is dependent upon the current vehicle battery state of charge.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Brown in view of Bauman et al. (Pub. No.: US 2011/0298624 A1, hereinafter “Bauman”).

With respect to claim 8, Morgan-Brown discloses a long range navigation system for an electric vehicle, comprising:
a memory (one or more memories 104B);
a processor (electric vehicle routing system 102, see at least: p. [0029]) configured to:
receive map data (Route determination module 104 comprises electronic circuitry (not shown), one or more processors 104A and one or more memories 104B for providing data processing and data storage capabilities in relation to embodiments, for example embodiments involving determining routes for an electric vehicle through the road network. See at least: p. [0034]) 
generate a route based on the map data (determine at least one route in the road network from the start location to the destination location via the at least one waypoint, see at least: p. [0042]; Waypoints are places that a user would like to stop at during their journey to the destination, for example where a hotel for the night is located, where a preferred restaurant for lunch is located, etc. In general, a user would not specify electric vehicle battery charging locations as waypoints. See at least: p. [0035]), the route associated with a calculated required energy needed to complete the route (a current predicted charge energy of the electric vehicle battery minus the minimum allowed charge energy for the electric vehicle battery, see at least: p. [0061]); and
in response to a required vehicle energy to complete the route exceeding a current vehicle energy (Electric vehicle battery status monitoring module 106 monitors the current charge energy of electric vehicle battery 118 via link 106A and provides data associated with a status of electric vehicle battery 118 to route determination module 104, see at least: p. [0031]), modify the route to include at least one charging stop to allow for recharging of a vehicle battery (determining at least one first path from the start location to one or more charging stations and determining at least one second path from the one or more charging stations to the destination location, see at least: p. [0045]) at a first rate (fast charger, see at least: p. [0058]).
Morgan-Brown fails to teach the following feature. However, this feature is taught by Bauman: the first rate including a charge rate up to a threshold battery state of charge where the charge rate begins to decrease (A rapid charge mode is used when the SOC is less than a first threshold… A normal charge mode is used when the SOC is greater than the first threshold. See at least: Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Morgan-Brown with the aforementioned features of Bauman in order to maximize vehicle battery life and performance (see at least: Bauman p. [0015]).

With respect to claim 9, the combination of Morgan-Brown in view of Bauman teaches the system of claim 8. Additionally, Bauman teaches wherein the threshold battery state of charge is a state of charge at which the charge rate decreases as the state of charge increases (In the normal charge mode the VPMS controller selects a target normal charge voltage which is less than the target rapid charge voltage, see at least: p. [0008]).

With respect to claim 10, the combination of Morgan-Brown in view of Bauman teaches the system of claim 8. Additionally, Morgan-Brown teaches wherein a charging time of each of the charging stops at the first rate (fast charging) is less than the charging time of a single longer charging stop at a second rate (slow charging), wherein the first rate is faster than the second rate (a single 40 minute charge stop would be favored over two 15 minute stops, see at least: p. [0064]) (The Examiner has interpreted that in order to receive the same amount of combined charge from the two 15 minute stops as would be received in the one 40 minute stop, the charge rate would need to be higher for the 15 minute stops.).

With respect to claim 11, the combination of Morgan-Brown in view of Bauman teaches the system of claim 10. Additionally, Morgan-Brown teaches wherein the charging time includes a length of time associated with charging of the battery and a length of time associated with a detour from the route to reach a charging station for the recharging of the battery (p. [0067]-[0070] describe several scenarios in which time costs are calculated with consideration of time associated with charging of the battery and a length of time to reach a charging station; e.g., “find routes where small increases in travel time produce shorter overall routes by reducing or avoiding charging“ and “this may in turn allow a charging stop to be avoided on a journey and lead to a lower overall journey time”).

With respect to claim 12, the combination of Morgan-Brown in view of Bauman teaches the system of claim 10. Additionally, Morgan-Brown teaches wherein the charging time of each of the charging stops is based at least in part on a current state of charge of the battery at the associated charging stop (see at least: p. [0058]-[0061]) (The Examiner has interpreted that because Morgan-Brown discloses using each respective charging station to charge the vehicle battery to a state of charge (e.g., 5% or 100%, etc.) which is calculated using the current state of charge of the battery, and the charging rate of each charging station is fixed, the charging time of each of the charging stops is dependent upon the current vehicle battery state of charge.).

With respect to claim 14, the combination of Morgan-Brown in view of Bauman discloses the system of claim 8. Additionally, Morgan-Brown teaches wherein the processor is further configured to locate potential charge points along the route based on the required energy (e.g., determining the viability of a path including a charging station node using a current predicted charge energy of the electric vehicle battery minus the minimum allowed charge energy for the electric vehicle battery, see at least: p. [0061]).

With respect to claim 15, the combination of Morgan-Brown in view of Bauman teaches the system of claim 14. Additionally, Morgan-Brown teaches wherein the processor is further configured to identify charge stations within a predefined distance of the charge points along the route (greater than a predefined distance from the great circle lines between the start location, any waypoint locations and the destination location are not included in the route determination, see at least: Fig. 3 and p. [0084]).

With respect to claim 16 Morgan-Brown discloses a method for recharging an electric vehicle along a route, comprising:
receiving map data (Route determination module 104 comprises electronic circuitry (not shown), one or more processors 104A and one or more memories 104B for providing data processing and data storage capabilities in relation to embodiments, for example embodiments involving determining routes for an electric vehicle through the road network. See at least: p. [0034]) and
generate a route based on the map data (determine at least one route in the road network from the start location to the destination location via the at least one waypoint, see at least: p. [0042]; Waypoints are places that a user would like to stop at during their journey to the destination, for example where a hotel for the night is located, where a preferred restaurant for lunch is located, etc. In general, a user would not specify electric vehicle battery charging locations as waypoints. See at least: p. [0035]); and
modifying, in response to a required vehicle energy for completing the route exceeding a current energy (Electric vehicle battery status monitoring module 106 monitors the current charge energy of electric vehicle battery 118 via link 106A and provides data associated with a status of electric vehicle battery 118 to route determination module 104, see at least: p. [0031]), the route to include at least one charging stop along the route (determining at least one first path from the start location to one or more charging stations and determining at least one second path from the one or more charging stations to the destination location, see at least: p. [0045]), the charging stop including at least one of a shorter charging stop for recharging of a vehicle battery at a first rate of charge (fast charger, see at least: p. [0058]) less than a maximum state of charge (The minimum allowed charge energy may for example comprise 10% or 5% of the full charge energy of electric vehicle battery 118. See at least: p. [0062]).
Morgan-Brown fails to teach the following feature. However, this feature is taught by Bauman: a second rate to a second state of charge higher than the first state of charge (A rapid charge mode is used when the SOC is less than a first threshold… A normal charge mode is used when the SOC is greater than the first threshold. See at least: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Morgan-Brown with the aforementioned features of Bauman in order to maximize vehicle battery life and performance (see at least: Bauman p. [0015]).

With respect to claim 18, the combination of Morgan-Brown in view of Bauman discloses the method of claim 16. Additionally, Morgan-Brown teaches wherein the processor is further configured to locate potential charge points along the route based on the required energy (e.g., determining the viability of a path including a charging station node using a current predicted charge energy of the electric vehicle battery minus the minimum allowed charge energy for the electric vehicle battery, see at least: p. [0061]).


With respect to claim 19, the combination of Morgan-Brown in view of Bauman teaches the method of claim 18. Additionally, Morgan-Brown teaches wherein the processor is further configured to identify charge stations within a predefined distance of the charge points (greater than a predefined distance from the great circle lines between the start location, any waypoint locations and the destination location are not included in the route determination, see at least: Fig. 3 and p. [0084]).

With respect to claim 20, the combination of Morgan-Brown in view of Bauman teaches the method of claim 16. Additionally, Morgan-Brown teaches wherein the charging time of each of the charging stops is based at least in part on a current state of charge of the battery (see at least: p. [0058]-[0061]) (The Examiner has interpreted that because Morgan-Brown discloses using each respective charging station to charge the vehicle battery to a state of charge (e.g., 5% or 100%, etc.) which is calculated using the current state of charge of the battery, and the charging rate of each charging station is fixed, the charging time of each of the charging stops is dependent upon the current vehicle battery state of charge.).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan-Brown in view of Bauman, as applied to claim 8, above, and further in view of Payne et al. (Pub. No.: US 2017/0088000 A1, hereinafter “Payne”).

With respect to claim 13, the combination of Morgan-Brown in view of Bauman teaches the system of claim 8. Additionally, Morgan-Brown teaches wherein the current vehicle energy (initial charge energy of the battery of the vehicle, see at least: p. [0052]). Morgan-Brown fails to teach wherein the current vehicle energy is calculated based on a current fuel level. However, this feature is taught by Payne (the ECU can compare the cost of fuel, the amount of fuel to be used along one or more routes, the cost of energy and the amount of energy to be used along the one or more routes when determining the cost-effective charge plan, see at least: p. [0063]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Morgan-Brown in view of Bauman with the aforementioned feature of Payne in order to enable use of the invention with hybrid vehicles. Morgan-Brown discloses that the embodiments described need not be limited to use with electric vehicle routing. Embodiments can used for any routing problem for other types of vehicle (see at least: p. [0154]-[0155]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiyama et al. (Pub. No.: US 2013/0261953 A1) discloses searching for a route taking into account the charging times in the charging stations.
Hinterberger et al. (Pub. No.: US 2016/0297307 A1) discloses an electric vehicle with a fast charging function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662